Citation Nr: 0110376	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-13 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased rating for bilateral 
metatarsalgia with calluses, currently evaluated as 20 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active air service from November 1958 to 
April 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted a 20 percent rating for 
the veteran's bilateral metatarsalgia with calluses.  


REMAND

Initially, the Board notes that, during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to its duty-to-
assist obligation.  Accordingly, the RO should take 
appropriate action to comply with the notice and duty to 
assist provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
addition, the status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

The veteran was afforded a VA orthopedic contract examination 
in February 2000.  However, the examiner did not adequately 
evaluate the veteran's complaints of pain on use.  In this 
regard, the RO is reminded that functional loss due to pain 
under 38 C.F.R. § 4.40 (2000) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2000) must be considered in 
rating the veteran's bilateral metatarsalgia with calluses.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  While it is 
clear that the RO made an attempt to address this concern, 
the Board finds that another examination is necessary, 
particularly in light of the new law noted above.  

It is also noted that the veteran's disability was initially 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5279 
(2000).  DC 5279 pertains to anterior metatarsalgia (Morton's 
disease) which warrants a 10 percent rating if the condition 
is bilateral or unilateral.  In the May 2000 rating decision, 
the RO also utilized DC 5283 to assign the veteran a 20 
percent rating for his bilateral metatarsalgia with calluses.  
DC 5283 pertains to the malunion or nonunion of the 
metatarsal or tarsal bones.  However, this code does not have 
a unilateral and bilateral distinction.  The RO should 
address this matter as it pertains to the rating assigned the 
veteran's feet under this diagnostic code, explain it's 
conclusions, and rate the veteran's disability in accordance 
with the available DC's.  

Furthermore, upon VA examination in February 2000, the 
examiner concluded that X-rays of the veteran's feet revealed 
degenerative changes.  The VA General Counsel has issued an 
opinion concluding that a claimant who has arthritis and 
instability of the knee may be rated separately under DC's 
5003 and 5257, and that evaluation of knee dysfunction under 
both of those codes does not amount to pyramiding under 38 
C.F.R. § 4.14.  However, it was noted that such a separate 
rating must be based upon additional disability.  Where a 
knee disorder is already rated under DC 5257, the veteran 
must also exhibit limitation of motion under DC's 5260 or 
5261 in order to obtain the separate rating for arthritis.  
If the veteran does not at least meet the criteria for a zero 
percent rating under either of these codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97 (July 1, 1997).  In a later opinion, the 
General Counsel indicated that a similar approach to other 
diagnostic codes, which do not involve limitation of motion, 
should be utilized.  VAOPGCPREC 9-98 (Aug. 14, 1998). 
Therefore, the RO should apply these provisions in the 
veteran's case to the extent they are applicable.  

The veteran submitted additional evidence directly to the 
Board with a waiver of RO review in accordance with 38 C.F.R. 
§ 20.1304 (2000).  Nevertheless, the Board has determined for 
the reasons discussed above that a remand is necessary.  

Finally, the veteran is henceforth advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating, shall result 
in a denial of that claim.  38 C.F.R. §3.655 (2000).  

Accordingly, the case is Remanded to the RO for the following 
development:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
bilateral metatarsalgia with calluses 
since February 2000.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.  

3.  The RO should obtain the veteran's 
complete VA outpatient treatment records.  
Once obtained, all records which are not 
already contained in the file must be 
associated with the claims folder.  

4.  If the VA is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

5.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the severity of his service-
connected bilateral metatarsalgia with 
calluses.  The claims folder must be made 
available to the examiners for review 
before the examinations.  A copy of this 
Remand decision must be provided.  Such 
tests and/or X-rays as the examiners deem 
necessary should be performed, and all 
related documentation should be 
associated with the claims file.  If an 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and explain the reason.  

The examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
All instructions/questions should be 
answered.  If it is not feasible to 
answer a question, the reasons should be 
fully discussed.

The examiner should:

I.  Note all clinical manifestations 
associated with the veteran's left 
bilateral metatarsalgia with 
calluses.  

II.  Indicate whether the veteran's 
disability involves limitation of 
motion.  If so, the normal and 
actual ranges of motion of the 
joints affected by the service-
connected disability should be set 
forth  

III.  Indicate whether the veteran's 
bilateral hammertoes, degenerative 
changes, and the calcaneus spur are 
at least as likely as not (50/50) a 
manifestation of the service-
connected disability or are they 
separate disabilities.  If part and 
parcel of the service-connected 
disability, all manifestations 
should be discussed.  

IV.  If the hammer toes are part and 
parcel of the service-connected 
disability, the examiner should note 
which toes are affected and whether 
there is claw foot.  If clawfoot is 
present, the examiner should note 
whether there is marked contraction 
of plantar fascia with dropped 
forefoot, very painful callosities, 
marked varus deformity, all toes 
tending to dorsiflexion, limitation 
of dorsiflexion at ankle to right 
angle, shortened plantar fascia, 
marked tenderness under metatarsal 
heads, great toe dorsiflexed, some 
limitation of dorsiflexion at ankle, 
or definite tenderness under the 
metatarsal heads.

V.  If the service-connected 
disability involves limitation of 
motion, the examiner should indicate 
whether the veteran's feet exhibit 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected bilateral metatarsalgia 
with calluses.  If so, this should 
be quantified to the extent 
possible, to include expressing such 
functional loss in terms of 
additional degrees of loss of range 
of motion.

VI.  If the service-connected 
disability involves limitation of 
motion, the examiner should express 
an opinion on whether pain 
attributable to the service-
connected bilateral metatarsalgia 
with calluses could significantly 
limit functional ability during 
flare-ups or when the veteran's feet 
are used repeatedly over time?  If 
so, this should be quantified to the 
extent possible, to include 
expressing such functional loss in 
terms of additional degrees of loss 
of range of motion.  The examiner 
should also determine whether any 
such functional loss is more closely 
analogous loss of use of the foot 
(feet) such that no effective 
function remains other than that 
which would be equally served by an 
amputation stump.  

6.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out, the 
RO should review the record and 
readjudicate the claim for entitlement to 
an increased rating for his bilateral 
metatarsalgia with calluses, to include 
consideration of Deluca and the General 
Counsel opinions listed above.  The RO 
should discuss the assignment of a rating 
for service-connected bilateral 
disability under a Code provision that 
does not specify that it pertains to a 
unilateral or bilateral condition.  If it 
is found that additional conditions are a 
manifestation of the service connected 
disability, consideration should be given 
as to whether separate ratings are 
warranted for these conditions.

7.  If the decision regarding whether the 
veteran's bilateral hammertoes, 
degenerative changes, and the calcaneus 
spur are at least as likely as not 
(50/50) a manifestation of the service-
connected foot disability is unfavorable 
to the veteran, a Supplemental Statement 
of the Case should be issued on this 
specific matter, and the veteran is 
hereby notified of the need to file a 
substantive appeal if the Board is to 
address this additional issue.  

8.  If the determination as to the rating 
to be assigned service-connected foot 
disability remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, which includes a summary of 
additional evidence submitted, and given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


